Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered March 22, 2000, convicting him of robbery in the second degree and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
*265Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court should have precluded testimony concerning a vehicle is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-20; People v Udzinski, 146 AD2d 245, 246). In any event, the defendant’s claim is without merit.
The Supreme Court properly denied the defendant’s request to preclude the People from offering photographs and accompanying testimony into evidence for the People’s failure to comply with the procedures set forth in Penal Law § 450.10. The defendant failed to show that the release of the vehicle to the complainant caused him such undue prejudice as to warrant the imposition of the sanction he sought (see, Penal Law § 450.10 [10]; People v Kelly, 62 NY2d 516; People v Woodberry, 239 AD2d 448). Morever, the adverse inference charge, as given by the Supreme Court, was a proper exercise of its discretion in fashioning a remedy for the People’s failure to notify the defendant before releasing the complainant’s vehicle (see, People v Kelly, supra). Friedmann, J. P., Smith, Adams and Cozier, JJ., concur.